Citation Nr: 1232884	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-19 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for leukemia.

REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel








INTRODUCTION

The Veteran served on active military duty from March 1971, to March 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).

Although the Veteran initially requested a hearing before the Board, in an October 2011 submission, he requested that the hearing be cancelled and that his case decided on the evidence of record.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required 1) to obtain outstanding private treatment records and 2) to obtain a VA examination.  
  
First, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2011).  The medical evidence of record shows that the Veteran has been seen by private treatment providers for his leukemia.  The private treatment notes of record are dated to September 2008.  A July 2012 lay statement was submitted by the Veteran's son indicating that the Veteran had recently been treated, in conjunction with his leukemia, for flare-ups in his lymph nodes and that lymphoma had been ruled out.  It was further indicated that the Veteran's treatment providers were administering tests to determine the cause of the flare-ups.  It is necessary to obtain these private treatment records because lymphocytic leukemia is a potential diagnosis of the Veteran's symptoms and it is a recognized condition that has a positive association with herbicide agent exposure.  See 38 C.F.R. § 3.309(e) (2011).  The Veteran should be given an opportunity to supply these records.  

Second, remand is required to provide the Veteran with a VA examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).   
      
The Veteran had filed a claim for service connection for chronic myelogenous leukemia as secondary to exposure to herbicide agents in Vietnam.  The claims file contains evidence that the Veteran served in Vietnam from November 1971, to November 1972, therefore, herbicide exposure is conceded.  See 38 C.F.R. §3.307(a)(6) (2011).   Private treatment records show that the Veteran was diagnosed with chronic myelogenous leukemia in December 2006 and has been undergoing treatment to present. 
      
Chronic myelogenous leukemia is not one of the enumerated conditions for which a positive association with herbicide agents has been found.  See 38 C.F.R. § 3.309(e).  However, the Veteran and his representative have argued that established medical evidence shows that there is in fact a positive association between the chronic myelogenous leukemia and herbicide agents.  In support, the Veteran has submitted several internet articles, all of which are associated with the claims file, to include: Mediafact.com; the Metzeger Law Group; and Lifetips.  Further, the Veteran's physician has submitted two letters, dated March 2009 and October 2010, in which he provided an article suggesting a possible correlation between chronic myelogenous leukemia and dioxin, a common herbicide agent.  He also opined that there is a strong probability that the Veteran's chronic myelogenous leukemia was caused by exposure to benzene.  It was stated that this conclusion rests on case reports, epidemiology, chromosome studies, metabolic studies, and experimental evidence available as public record.  The physician provided that Agent Orange is known to contain the dioxin, TCDD, of which benzene is a property.
      
As there is evidence of a diagnosed disability or symptoms of disability, service during the pertinent presumptive period, and indication that the claimed disability may be associated with the in-service event, injury, or disease, a VA examination is warranted.  As such, the Veteran should be provided with an examination in order to determine the etiology of his leukemia in light of his medical record, submitted medical literature, and physician statements.

Last, in support of his allegations, the Veteran has submitted copies of two other Board decisions dated in April 2008, and May 2008, regarding a similarly situated Veteran. Those decisions found that chronic myelogenous leukemia was related to herbicide exposure in Vietnam.  In particular, a link was found between benzene and chronic myelogenous leukemia.  Benzene was also found to be a component of herbicide agents used in Vietnam.  The Veteran has submitted the decisions, apparently, for precedential effect.  However, Board decisions are not precedential and the undersigned is not bound by the determination of another Judge in another case for another Veteran, based on other evidence.  38 C.F.R. § 20.1303.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any medical records that pertain to his leukemia.  The AMC must specifically request the Veteran provide information regarding his private leukemia treatment from September 2008, to present.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the Veteran's leukemia.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

In particular, the examiner should review the submitted internet articles from the Veteran, the March 2009 and October 2010 letters from the Veteran's physician with the attached article, and additional medical evidence showing that benzene is a component of Agent Orange and is an accepted cause of chronic myelogenous leukemia.  Specifically, the examiner must address the issues of 1) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's chronic myelogenous leukemia is related to his military service; 2) whether benzene exposure is linked to the development of chronic myelogenous leukemia; and 3) whether Agent Orange, or any other chemical herbicide used in Vietnam, contained amounts of benzene substantial enough to cause chronic myelogenous leukemia.

The examiner should rule in or rule out a diagnosis of lymphocytic leukemia.

3. Review the medical opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
  
4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


